 Case: 1:06-cv-00552 Document #: 1013 Filed: 03/20/19 Page 1 of 2 PageID #:21828



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KIM YOUNG, et al.,                        )
                                          )
                     Plaintiffs,          )
                                          )
       vs.                                )              Case No. 06 C 552
                                          )
COUNTY OF COOK, et al.,                   )
                                          )
                     Defendants.


                        ORDER REGARDING RECENT FILINGS
       In this order, the Court deals with a number of recent filings by persons claiming
to be class members and/or claiming they should have received a distribution pursuant
to the class-wide settlement but did not. Class counsel are directed to mail a copy of
this order to each of the persons discussed at their last known address. Finally, the
Court agrees with plaintiffs' statement that there is no need at this time to place further
advertisements regarding the current status of the class settlement.

1.   Jimmie Dale Miller, Marco Gatewood, Calvin Spivey, Otis Edwards, Ehile
Kourouma, and David Jones
       The submission by Jimmie Dale Miller [986] is moot, because the claims
administrator committed to re-send his pament to the correct address. The requests for
payment by Marco Gatewood [988], Calvin Spivey [989], Otis Edwards [990], Ehile
Kourouma [991], and David Jones [992] are denied because plaintiffs have shown that
they are not class members.

2.     Antoine Manning
       Antoine Manning is indisputably a class member. He was sent a check in 2011
representing payment from the initial settlement distribution. It was returned
undeliverable and was not cashed. The check became void 180 days after its issuance.
The remaining funds from that distribution were rolled over into the 2018 distribution and
are no longer available. Mr. Manning has received the later disbursements from the
 Case: 1:06-cv-00552 Document #: 1013 Filed: 03/20/19 Page 2 of 2 PageID #:21829



Young insurance litigation payments. Plaintiffs argue that the Court should overrule Mr.
Manning's request for re-payment of his initial distribution. Mr. Manning argues that
class counsel were duty-bound to tack him down no matter how long it took. The Court
disagrees; counsel were required to make reasonably diligent efforts, and they did so.
The Court declines Mr. Manning's request for a re-payment of his initial distribution, but
also declines to completely deny his request for payment. If, but only if, there are
residual funds held by the claims administrator for distribution after final resolution of the
insurance litigation, then the administrator is directed to re-pay Mr. Manning's full initial
distribution out of those funds at that time (it appears to be likely that there will be funds
that can be used for this purpose). If there are no such residual funds, Mr. Manning's
request for payment is denied [987] [1010].

3.     Angel Mendoza
       Mr. Mendoza is indisputably a class member. He received his initial
disbursement check from the Young insurance litigation in early 2018 but says he did
not receive his second check later in 2018. Mr. Mendoza says his address changed
and that he advised the claims administrator before the second distribution; plaintiffs
say that the claims administrator received nothing. The Court will treat Mr. Mendoza's
request like Mr. Manning's. If, but only if, there are residual funds held by the class
administrator for distribution after final resolution of the insurance litigation, then the
administrator is directed to re-pay Mr. Mendoza's second insurance litigation-related
distribution out of those funds at that time (it appears to be likely that there will be funds
that can be used for this purpose). If there are no such residual funds, Mr. Mendoza's
request for payment is denied [1000].

4.     Theopolis Williams and Carlos Nash
       The Court has previously ruled, more than once, that Theopolis Williams and
Carlos Nash are not qualifying members of the class. Their requests for payments or
for a status are denied [1001] [1003] [1013].

Date: March 20, 2019                               ________________________________
                                                        MATTHEW F. KENNELLY
                                                        United States District Judge

                                               2
